                                                                                    
Exhibit 10.3
 
                                                                                     Execution
Copy

 
AMENDMENT NO. 1 TO COLLABORATIVE DEVELOPMENT
AND LICENSE AGREEMENT


This Amendment No. 1 (this "Amendment No. 1") to the Collaborative Development
and License Agreement (this “Agreement”) entered into as of July 7, 2006 (the
"Agreement Effective Date") by and between ImmunoGen, Inc., a Massachusetts
corporation with its principal place of business at 128 Sidney Street,
Cambridge, Massachusetts, USA 02139 (“ImmunoGen”) and Biotest AG, a corporation
organized under the laws of Germany having an address of Landsteinerstraße 5,
D-63303 Dreieich, Germany (“Biotest”) is dated as of August 23, 2006 (the
“Amendment Effective Date”).


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.


WHEREAS, on the Agreement Effective Date, ImmunoGen and Biotest entered into the
Agreement for the purpose of Developing and Commercializing Licensed Products
derived from the conjugation of Biotest’s proprietary [***] Antibodies with
ImmunoGen’s maytansine derivatives; and


WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:


1. The introduction of Section 6.4.1 of the Agreement and Sections 6.4.1(a) and
6.4.1(b) of the Agreement are hereby deleted in their entirety and replaced with
the following:
 


 
“6.4.1 Payment of Royalties. Biotest shall pay ImmunoGen a royalty based on
Annual Net Sales of each Royalty-Bearing Product commencing with the Calendar
Year (or partial Calendar Year) in which the First Commercial Sale of such
Royalty-Bearing Product occurs and ending upon expiration of the Royalty Term
for such Royalty-Bearing Product, at the following rates; provided, that, for
the purpose of clarity, to the extent a Royalty-Bearing Product is not covered
by a Valid Claim in a country in the Territory, the Net Sales of such
Royalty-Bearing Product in such country shall not be included in the calculation
of Annual Net Sales used to determine the royalty rates in Sections 6.4.1(a) and
6.4.1(b) on and after [***] ([***]) years from the date of First Commercial Sale
of such Royalty-Bearing Product in such country:
 
 
1
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------





 
(a) Biotest Products
 


Annual Net Sales of
Biotest Products Worldwide
 
 
 
Royalty Rate
Up to $[***]
 
 
[***]%
Equal to or greater than $[***]
 
[***]%





(b)  Co-Developed Products
 
(i) Early Stage Co-Developed Products
 
Annual Net Sales Outside
Co-Development Territory
 
 
 
Royalty Rate
Up to $[***]
 
 
[***]%
Equal to or greater than $[***]
 
[***]%



(ii) Late Stage Co-Developed Products
 
Annual Net Sales Outside
Co-Development Territory
 
 
 
Royalty Rate
Up to $[***]
 
 
[***]%
Equal to or greater than $[***]
 
[***]%”

 


2. The Parties hereby confirm and agree that, except as amended hereby, the
Agreement remains in full force and effect and is a binding obligation of the
Parties hereto. This Amendment No. 1 may be executed simultaneously in
counterparts, each of which shall be deemed an original.




IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.
 
 
 
 

 IMMUNOGEN, INC.    Biotest AG            By:      By:    Name:      Name:  Dr.
Martin Reinecke  Title:      Title:  VP, Strategic Alliances  
                                                         By:          Name:
 Prof. Dr. Gregor Schulz        Title:  Chief Executive Officer          



2
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

